IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Appeal of Eric McCrane            :
                                         :
From the Decision of the Board           :   No. 1749 C.D. 2016
of License and Inspection Review         :
                                         :
Appeal of: The City of Philadelphia      :


                                      ORDER


            NOW, February 2, 2018, having considered appellant’s application for

reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge